DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/707,156 filed on December 9, 2019 in which claims 1-21 are presented for examination.

Claim Objections
3.	Claim 11 is objected to because of the following informalities:
Regarding claim 11, line 8 “great” should be replaced by –greater--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 11, the phrase “wheel rotation value” is vague and indefinite because  multiple values can be associated with the rotation of the wheel such as wheel rotation speed and wheel rotation acceleration. Appropriate correction is required.
Dependent claims 2-10 and 12-21 are also rejected due to their dependency.

Allowable Subject Matter
6.	Claim 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 1 and 11, the closes prior art Goldman et al., US 2014/0304846, discloses position system that includes one or more light sensors attached to wheel(s) of the moveable object. Each light sensor detects light reflecting off of a floor of an indoor area. In particular, an indoor area includes strips positioned on the floor that include a barcode. The light sensor reads the barcode when the wheel passes over the strip. A processor uses a code included within the read barcode to determine an absolute position of the moveable object within an indoor environment.
Another close prior art Martin, US 2019/0392185, discloses encoded surfaces that are read by a three-dimensional radar imaging system. The reader examines different areas of a determined area of the encoded surface where each one of the areas presents protrusions or indentations similar to the braille encoding system. The 
None of the references discloses:
“plurality of vertically elevated ridges on the substrate, wherein some of the vertically elevated ridges are spaced a first distance and others of the vertically elevated ridges are spaced a second distance, whereby the first distance represents a first logic value and the second distance represents a second logic value, and the first distance is greater than the second distance;
a vertical acceleration sensor coupled to the digital processor,
when the vertical acceleration sensor detects a vertically elevated ridge the digital processor is notified and the rotation sensor provides a wheel rotation value until a next vertically elevated ridge is detected,
a first logic value is determined when the wheel rotation value is greater than a predetermined rotation value and a second logic value is determined when the wheel rotation value is not greater than the predetermined rotation value, the first or second logic value is stored; and
detection of another vertically elevated ridge and another next vertically elevated ridge continues for determining first or second logic values until the stored first and/or second logic values complete a location word, wherein the location word and an associated time stamp are stored in the non-volatile memory.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 2007/0276558, and  US 2004/0093274
 define general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661